Citation Nr: 1138367	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-39 841	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from February 2002 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Here, the record contains the Veteran's VA outpatient treatment records dated from November 2005 to May 2010, private mental health treatment records from the Cleveland Clinic dated in December 2006, and records from the Parma, Ohio, Vet Center dated from October 2005 to November 2006.  A review of the Veteran's VA treatment records reveals that the Veteran was also receiving mental health treatment from a private psychologist, identified as Dr. B.  This was evident in an August 2009 mental health evaluation note.  At that time, the Veteran indicated that he had been treated by Dr. B. since age 20 and was currently seeing him once a week.

The record contains two letters from R. B., Ph.D., a private psychologist who indicated treatment of the Veteran prior to and after service.  In a December 2006 letter, Dr. B. stated that he had treated the Veteran from March 1998 through January 2002, at which point the Veteran entered service.  In a July 2011 letter, Dr. B. stated that he was again treating the Veteran and indicated that the Veteran demonstrated symptoms of PTSD, to include intense nightmares, anxiety, and hypervigilence.  Dr. B. also noted that the Veteran had been prescribed several psychotropic medications.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Although it is clear from the record that, during the appeal period, the Veteran has received private psychological treatment related to his PTSD in addition to VA mental health treatment, it does not appear that any effort has been made to obtain treatment records from Dr. B., the Veteran's private psychologist.  The Board finds that records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher initial rating and as such, a complete record, which includes all records of the Veteran's treatment, to include his private psychological treatment records, is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, because it appears that there are outstanding records potentially relevant to the Veteran's claim for a higher initial rating for PTSD, the Board finds that the claim must be remanded in order to obtain any available private treatment records.  See Golz, supra; 38 C.F.R. § 3.159(c)(2).

The Board further notes that in the May 2007 rating decision in which the Veteran was awarded service connection for PTSD, it is indicated that the Veteran was to be scheduled for a future VA examination in May 2010.  This notation is repeated in rating decisions dated in July and October 2010.  However, the record contains no indication as to whether that examination was scheduled, conducted, or determined to be unnecessary in light of the other VA examinations of record.  On remand, it should be clarified whether the Veteran was examined in May 2010 and, if so, the report of any such examination should be associated with the claims folder.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  The AOJ should specifically request from the Veteran that he provide the full name and address for the private psychologist, identified as Dr. B. in the claims folder, from whom he has reportedly been receiving treatment during the pendency of his claim.  Following receipt of that information, the AOJ should contact the psychologist or facility in question, with a request that copies of all records of treatment or evaluation of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorizations for release of such private medical records to VA.

(The Veteran is reminded that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that it is he who is ultimately responsible for submitting any private medical evidence.) 

3.  The AOJ should clarify with the appropriate VA medical center whether the Veteran was scheduled for a PTSD review examination in May 2010.  A notation indicating whether or not that examination was scheduled and conducted should be made in writing and placed in the claims folder.  If the Veteran was afforded a VA examination in May 2010, or on a later date, the report of any such examination should be associated with the claims file.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

